DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/049120 filed 8/31/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 17189078.3 filed 9/1/2017, which papers have been placed of record in the file.  
Claims 1-20 are pending. 


Double Patenting

Claims 2-20 of this application is patentably indistinct from claims 2-20 of Application No. 16/643,152. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claim Objections

Claim 4 objected to because of the following informalities:  Claim 4 recites “trimethylolppropane” and it appears Applicant intended to recite “trimethylolpropane”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lespinasse et al. (US 2011/0315591).
Regarding claim 2: Lespinasse is directed to a method of coating a can body and a can end including twist off caps for food and beverage containers, easy open can ends ([0109]) (equivalent to a can end having a score line on said can end as defined by the present invention), wherein the method comprises applying a coating composition to at least a portion of an internal surface of the can end over at least a portion or the score line, the coating composition comprising a polyester material;
and curing the coating composition to form a cured film, wherein the cured film has a glass temperature (Tg) of at least 60 °C [0075]-[0076].
Lespinasse doesn’t specifically mention the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line. However, Lespinasse discloses suitable beverage cans include energy drinks and acidic or acidified products ([0110]). Further, the coatings were tested for pressure under conditions associated with beverage preservation, comprising heating under pressure of 1 atm above atmospheric pressure ([0117]).
	A rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present case, while Lespinasse doesn’t specifically recite the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line, Lespinasse provides a prima facia case of anticipation or obviousness of the claimed property. 
In the event that Lespinasse does not anticipate claim 1, However, the coating composition produced in Lespinasse is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Lespinasse suggests a coating composition wherein the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 6: The Tg is preferably greater than 60 °C and also less than 100 °C ([0075]-[0076]). 
	Regarding claim 7: The polyester material has a Mn from 3000-20,000 ([0074]). 
	Regarding claim 8: The hydroxyl value is from 1 to about 150 ([0072]). 
	Regarding claim 9: The acid number is any number, although in some embodiments is less than about 20 ([0073]). 
	Regarding claim 15: The coating compositions is a liquid ([0093]).
Regarding claim 16: A second polyester is disclosed in Example 16. Specifically, a water dispersible phenolic functional polyester is produced by combining a phenolic functional polyester and a water dispersible polyester ([0142]-[0144]). 
	Regarding claim 20: The compositions are substantially free of BPA and derivatives thereof ([0080]). 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lespinasse et al. (US 2011/0315591).
	Regarding claim 3: The polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyacid comprises terephthalic acid (TPA),
isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035] Lespinasse). While these polyacids are listed among a list of options, it would have been obvious to have selected a polyester comprising the polyacids since they are easily selected from a short list of possibilities. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polyester wherein the polyacid comprises terephthalic acid (TPA),
isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035] Lespinasse).
	Regarding claim 4: The polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyol component comprises propylene glycol, neopentyl glycol (NPG), 1,4-cyclohexane dimethanol (CHDM), trimethylolpropane (TMP). ([0036]).
Regarding claim 5: The polyacid component and/or polyol component of the polyester material comprises a Tg enhancing monomer comprising:
(i) naphthalene dicarboxylic acid ([0035])
(vii) may comprise cyclohexane dimethanol, 1,4-cyclohexane dicarboxylic acid, dimethyl-1,4-cyclochexane dicarboxylate, isophthalic acid, phthalic acid; isophthalic acid; hexahydrophthalic acid; methylhexahydrophthalic acid; endomethylene tetrahydrophthalic acid; phthalic anhydride; tetrahydrophthalic anhydride; and/ or terephthalic acid and/or esters and/or anhydrides ([0035]-[0036]). 
	(viii) neopentyl glycol ([0036]).
	Regarding claim 10: In some embodiments, the polyester is an acrylic polyester ([0079]).
	Regarding claim 11: The acrylic polyester resin is obtainable by grafting an acrylic polymer and a polyester material wherein the polyester material is obtainable by polymerizing a polyacid with a polyol, wherein one of the polyacid or polyol component comprises a functional monomer operable to impart functionality on the polyester material such that an acrylic polymer may be grafted with the polyester material via the use of said functionality ([0079]). Specifically, the polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer. 
	Regarding claim 12: The polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer.
	Regarding claim 13: The polyanhydride includes anhydrides of fumaric and maleic anhydride. See [0046] of US 2005/0196629 which is incorporated by reference at [0079] of Lespinasse. 
Regarding claim 14: Lespinasse doesn't specifically recite a Youngs modulus. However, the coating composition produced in Lespinasse is substantially identical to the composition produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Lespinasse suggests a method wherein the coating composition has a Youngs Modulus within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 17: Additives that improve adhesion are disclosed ([0092]). 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lespinasse as applied to claim 17 above, and further in view of Moussa et al. (US 2012/0301647). 
Regarding claim 18: Additives that improve adhesion are disclosed ([0092] Lespinasse), although a second acidic polyester adhesion promoter is not specifically mentioned. 
Moussa is directed to a coating composition for food and beverage containers that is BPA free, comprising a binder resin and an acidic polyester of phosphatized polyester with an acid value of 15-25 (abstract [0006]). One skilled in the art would have been motivated to have included an adhesion promoter polyester in the composition of Lespinasse for improved adhesion to the container substrate (abstract Moussa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have adhesion promoter comprising an acidic polyester to the composition of Lespinasse. 
Regarding claim 19: The polyester comprises a mixture of diols and triols, the polyacid comprises alpha,beta unsaturated polycarboxylic acid, and phosphorous acid ([0006]-[0009] Moussa). 


	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764